It is stated in the brief of plaintiff in this case that the appeal is from a judgment for the return *Page 312 
of certain personal property to the intervener-respondent, or for the value thereof. The appeal is taken under the alternative method. No portions of the record are printed in appellant's brief. References are made to the pages of the typewritten transcripts only. Section 953c of the Code of Civil Procedure requires that the parties who present a cause on appeal by the alternative method print in their briefs such portions of the record as they desire to call to the attention of the court. It has been repeatedly held that appellate courts will not look to the typewritten transcripts filed under the alternative method of appeal for the purpose of determining whether ground exists for the reversal of the judgment appealed from. (Jones v. American Potash Co., 35 Cal.App. 128, [169 P. 397]; Marcucci v. Vowinckel, 164 Cal. 693, [130 P. 430];Wills v. Woolner, 21 Cal.App. 528, [132 P. 283]; Miller v.Oliver, 174 Cal. 407, [163 P. 357]; Pasadena Realty Co. v.Clune, 34 Cal.App. 33, [166 P. 1025]; McKinnell v.Hansen, 34 Cal.App. 76, [167 P. 887]; California Sav. Commercial Bank v. Canne, 34 Cal.App. 768, [169 P. 395];Stewart v. Andrews, 35 Cal.App. 230, [169 P. 397];Huffaker v. McVey, 35 Cal.App. 302, [169 P. 704]; Hepler v.Wright, 35 Cal.App. 567, [170 P. 667]; Anderson v.Recorder's Court, ante, p. 123, [171 P. 812]; BlochmanCommercial  Sav. Bank v. Ketcham, ante, p. 284, [171 P. 1084].)
The judgment appealed from is affirmed.